DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 1, change “an animal” to --deceased pet--;
Claim 1, line 2, change second recitation of “a” to --the--;
Claim 1, line 6, change “animal” to --deceased pet--; and
Claim 1, line 7, change “animal” to --deceased pet--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US#2010/0263178) in view of Richard (US#6052877).
Regarding claim 1,  Jensen discloses in Figs. 6-7 a bag 10 for containing an animal, said bag comprising a sheet of material formed into a pouch having an opening into which a deceased pet ([0071]) may be placed and a first flap ([0077], line 7, upper flap) that is foldable over the opening to close the pouch, and wherein the opening is formed by two further flaps ([0077], line 7, left and right flaps) which can be varyingly overlapped by manipulations of the closures 90 thereof ([0077], e.g. buttons), to allow the opening to be selectively widened and the pouch to be adjustable in size according to the size of the animal to retain the animal within the pouch.
Regarding claim 1, Jensen fails to disclose wherein the pouch comprises pleated sides.  However, as evidenced by Richard, including pleated sides is known in the animal bag art, see Fig. 1 and markings denoting pleats adjacent elastic elements 34.  Therefore, as evidenced by Richard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen by including pleated sides.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the pleated sides would enhance the adjustability and fit to the animal retained therein.
Regarding claim 2, Jensen discloses wherein the further flaps are at least partially secured together by ribbon 17 in Fig. 6.
Regarding claim 3, Jensen discloses wherein the first flap is secured to the overlapped, secured further flaps (see Fig. 6) as the first flap overlaps with the further flaps at common edges.
Regarding claim 4, Jensen discloses the first flap is at least partially secured by ribbon 17 in Fig. 6.
Regarding claim 5, Jensen discloses securing the flaps via buttons and thus inherent cooperating button loops [0077].  Although it is not specified if the first flap or the further secured flaps include the buttons or the button loops, it would have been an obvious design consideration to reverse arrangement if desired as the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 6, Jensen discloses a pocket 106 configured to receive a note.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677